Daniel, Judge,
after stating the case proceeded as follows : — It seems to us, that the intention of the testator, was to give to Martha Tennesson, the first child that should be born alive of the body of Dice, after the time he was speaking, to wit, after the date of his will. The first child born alive of Dice, after the date of the will, would be a specific legacy; and if that child died, in the life-time of the testator, it would be the legatee’s misfortune. But on the contrary, if Joe was the first child born of Dice after the date of the will, the plaintiff would be entitled to recover hjs value, whether he was born before or after the death of the testator. We think the Judge erred when he said, that no child of Dice born alive during the life of the testator would satisfy the bequest.
The judgment must be reversed and a new trial granted.
Pee, Curiam. Judgment reversed.